Proceeding pursuant to CPLR article 78 to compel the respondent to amend Indictment No. 78-00479-01 filed by the Grand Jury of Westchester County, which names petitioner as a defendant, to solely charge the offense of unlawful possession of marihuana. Proceeding dismissed on the merits, without costs or disbursements. Petitioner seeks to compel the respondent to amend the indictment charging criminal possession of marihuana in the third and fourth degrees to charge only a lesser included offense thereof. He has no right to this relief (see People v Maier, 72 AD2d 754) and therefore the proceeding must be dismissed (see Matter of Association of Surrogates & Supreme Ct. Reporters within City of N. Y. v Bartlett, 40 NY2d 571, 574). Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.